    Case 2:18-cv-00127-GJQ-MV ECF No. 54 filed 09/17/20 PageID.589 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MICHIGAN
                                      NORTHERN DIVISION
                                   __________________________

JAMES E. BLAU #214995,

                   Plaintiff,                                                Case No. 2:18-CV-127

v.                                                                           HON. GORDON J. QUIST

GERALD COVERT, et al.,

            Defendants.
________________________/

                    ORDER ADOPTING IN PART AND REJECTING IN PART
                           REPORT AND RECOMMENDATION

           This is a civil rights action brought by state prisoner, James E. Blau, pursuant to 42 U.S.C.

§ 1983. Plaintiff asserts that Defendants, Gerald Covert, Tiffany Haske, Joseph Damron, and

Susan Wilson, were deliberately indifferent to his serious medical needs in violation of the Eighth

Amendment.1 On March 5, 2020, U.S. Magistrate Judge Maarten Vermaat issued a Report and

Recommendation (R. & R.), recommending that the Court (1) grant Defendant Wilson’s motion

for summary judgment; (2) grant in part and deny in part the MDOC Defendants’ motion for

summary judgment; and (3) grant Defendant Wilson’s motion to strike. (ECF No. 51.) Plaintiff

has filed objections. (ECF No. 52.)

           Upon receiving objections to the R. & R., the district judge “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). This Court may accept, reject, or modify any

or all of the magistrate judge’s findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b). After conducting a de novo review of the R. & R., the objections, and the pertinent


1
    The Court will refer to Defendants Covert, Haske, and Damron as the MDOC Defendants.
 Case 2:18-cv-00127-GJQ-MV ECF No. 54 filed 09/17/20 PageID.590 Page 2 of 5




portions of the record, the Court concludes that the R. & R. should be adopted with regard to the

magistrate judge’s recommendation that Defendant Wilson’s motions be granted. The Court will

reject the recommendation that the MDOC Defendants’ motion for summary judgment be granted

in part and denied in part. Specifically, the Court rejects the recommendation that Haske and

Damron be granted summary judgment.

       Plaintiff objects to the magistrate judge’s ruling that he would not take judicial notice of

three medical texts. Federal Rule of Evidence 201(b) authorizes a court to take judicial notice of

facts that are “not subject to reasonable dispute” because they “can be accurately and readily

determined from sources whose accuracy cannot reasonably be questioned.” But, as Defendant

Wilson points out in her response to Plaintiff’s objections, Plaintiff did not request the Court to

take judicial notice of only three medical texts. He asked the Court to take judicial notice of four

specific facts, which are not fully supported by the medical texts. For example, although Plaintiff

asserted “Angina is common and easily recognizable,” (ECF No. 38 at PageID.408), one citied

text provides “Angina is usually easy to recognize but there are times when it mimics other

conditions . . . .” (ECF No. 38-3 at PageID.464.) Similarly, there is nothing in any of the medical

text to support “all trained nurses and nurse practitioners would recognize [unstable angina].”

(ECF No. 38 at PageID.408.) Accordingly, the magistrate judge was correct to conclude that these

facts are “subject to reasonable dispute” and inconsistent with Federal Rule of Evidence 201(b).

       Plaintiff objects to the magistrate judge’s finding that Wilson was not deliberately

indifferent to Plaintiff’s medical needs. Having reviewed the record, the Court agrees with the

magistrate judge’s analysis. “An inmate’s ‘disagreement with the testing and treatment he has

received . . . does not rise to the level of an Eighth Amendment violation.’” Rhinehart v. Scutt, 894

F.3d 721, 740 (6th Cir. 2018) (quoting Dodson v. Wilkinson, 304 F. App’x 434, 440 (6th Cir.



                                                 2
 Case 2:18-cv-00127-GJQ-MV ECF No. 54 filed 09/17/20 PageID.591 Page 3 of 5




2008)). Despite Plaintiff claiming the that he did not receive “any treatment at all,” (ECF No. 52

at PageID.573), Wilson provided medical treatment—she ordered Plaintiff Zantac and an EKG.

When the EKG test came back, Wilson ordered a stress test. Plaintiff now claims that the duplicate

EKG and Zantac amount to grossly inadequate medical treatment. Yet, as the magistrate judge

explained, three medical providers who had previously examined Plaintiff did not believe that

Plaintiff was suffering from a cardiac problem. Zantac is used to treat acid reflux, which is a non-

cardiac problem. Furthermore, although Plaintiff now argues that the second EKG was completely

unnecessary, he also argued that Wilson was deliberately indifferent for not immediately

conducting an EKG on the same day as his appointment. (ECF No. 38 at PageID.424.) Should

Wilson have ordered the stress test earlier? Maybe. The ER doctor did recommend—not order—

a stress test. But the ER doctor also wrote that his findings were “consistent with a noncardiac

cause of chest pain.” (ECF No. 30-2 at PageID.129.) As the magistrate judge concluded, “What

[Plaintiff] has shown is a disagreement with a medical provider. [T]his is not enough to establish

a genuine issue of material fact.” (ECF No. 51 at PageID.557.)

       Plaintiff objects to the magistrate judge’s conclusion that Plaintiff did not exhaust his

administrative remedies on the claims against Haske and Damron. As the magistrate judge stated,

“the exhaustion analysis is complicated.” (ECF No. 51 at PageID.557.) It is undisputed that

Plaintiff failed to name Haske and Damron at any step of any grievance, which is required by the

MDOC Grievance Policy. But “even where the grievance policy requires naming those involved,

a grievance that sufficiently provides notice of the issue(s) and gives the prison administration a

fair opportunity to address the problem will suffice.” Cary v. Washington, No. 17-13217, 2018

WL 5117812, at *4 (E.D. Mich. July 31, 2018), report and recommendation adopted No. 17-CV-

13217, 2018 WL 4501480 (E.D. Mich. Sept. 20, 2018) (collecting cases).



                                                 3
 Case 2:18-cv-00127-GJQ-MV ECF No. 54 filed 09/17/20 PageID.592 Page 4 of 5




       Having reviewed the relevant grievances, the Court finds that the grievances are sufficient.

In Grievance URF-16-04-1386-12e3/28e, Plaintiff complained about his medical care and wrote

that he had been seen by “four nurses.” (ECF No. 30-4 at PageID.222.) Haske and Damron are

nurses. The MDOC denied this grievance after reviewing Plaintiff’s medical records. The denial

noted Plaintiff’s appointments on March 10, March 17, March 31, April 1, April 3, and April 12.

(Id. at PageID.223.) Haske and Damron were the treating providers at some of those appointments.

The MDOC did not reject the grievance because Plaintiff failed to name an individual. The same

reasoning applies to the other grievances. The MDOC never rejected any grievance because

Plaintiff did not name an individual at Step I.

       It is true that several of the grievances were rejected at either Step I, Step II, or Step III.

But, as the magistrate judge adequately explained, there are genuine issues of material fact as to

whether each grievance was properly rejected and whether the grievance process was available to

Plaintiff. Those genuine issues of material fact are the same for the claims against Haske and

Damron.

       The record establishes that the MDOC did not enforce its procedural rule requiring a

grievant to identify the individual being grieved. More importantly, the MDOC had an opportunity

to address Plaintiff’s claims that Haske and Damron were providing inadequate medical care

because (1) Plaintiff complained about his medical treatment by nurses, and (2) the MDOC

reviewed Plaintiff’s medical records at Step I and cited appointments where Haske and Damron

treated Plaintiff. Thus, the Court rejects the portion of the R. & R. in which the magistrate judge

found that Plaintiff did not show a genuine issue of fact as to whether Plaintiff properly exhausted

his claims against Haske and Damron on the ground that he neglected to name them.




                                                  4
 Case 2:18-cv-00127-GJQ-MV ECF No. 54 filed 09/17/20 PageID.593 Page 5 of 5




       Accordingly, IT IS HEREBY ORDERED that the March 5, 2020, Report and

Recommendation (ECF No. 51) is adopted in part and rejected in part. Plaintiff’s Objections

(ECF No. 52) are sustained in part and overruled in part.

       IT IS FURTHER ORDERED that Defendant Wilson’s motion for summary judgment

(ECF No. 30) is granted. Therefore, Plaintiff’s claims against Defendant Wilson are dismissed

with prejudice.

       IT IS FURTHER ORDERED that the MDOC Defendants’ motion for summary

judgment (ECF No. 31) is denied.

       IT IS FURTHER ORDERED that Defendant Wilson’s motion to strike (ECF No. 43) is

granted.



Dated: September 17, 2020                                 /s/ Gordon J. Quist
                                                         GORDON J. QUIST
                                                   UNITED STATES DISTRICT JUDGE




                                              5
